Order entered November 18, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00105-CV

                      DEBORAH ANN MOON, Appellant

                                        V.

                     CARL JOHN SCHEEF, III, Appellee

               On Appeal from the 470th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 470-55705-2018

                                     ORDER

      Before the Court is appellee’s November 17, 2020 second unopposed motion

for extension of time to file his brief. We GRANT the motion and ORDER the

brief be filed no later than December 21, 2020.


                                             /s/   KEN MOLBERG
                                                   JUSTICE